TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-07-00312-CV



                              Laser Scientific, LLC, Appellant

                                              v.

 Mahmudur Chowdhury and KBM Emran d/b/a SLC of Richmond a/k/a Sona MedSpa -
              Glen Allen Cosmetic Medical Services, Inc., Appellees


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-06-008049, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Laser Scientific, LLC filed a motion requesting that this appeal be

dismissed. See Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.



                                                   _____________________________________

                                                    Diane Henson, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: October 22, 2007